Citation Nr: 1742040	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-27 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for service-connected dry eye syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the RO in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the entire rating period, the Veteran's service-connected bilateral dry eye syndrome has been manifested as a disorder of the lacrimal apparatus, productive of redness, pain, and dry eyes requiring frequent use of eye drops throughout the day.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for a rating of 20 percent, but no higher, for bilateral chronic dryness of the eyes have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.75, 4.79, Diagnostic Code 6025 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that he should receive a compensable evaluation rating for his dry eye syndrome. 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4. When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In June 2015, the Board granted service connection for the Veteran's bilateral eye disability (diagnosed as dry eye syndrome). In the rating action on appeal, the RO assigned a noncompensable evaluation under 38 C.F.R. § 4.79, Diagnostic Codes (DC) 6001-6066. See 38 C.F.R. § 4.27. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. This hyphenated diagnostic code may be read to indicate that keratopathy is the service-connected disorder, and it is rated as if the residual condition is impairment of visual acuity under DC 6066. Disabilities evaluated under DC 6001 are evaluated on the basis of either visual impairment due to the particular condition or on incapacitating episodes (defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider), whichever results in a higher evaluation.  

Service connection for dry eye syndrome was granted based on inservice manifestations and possible exposure to wind and other environmental factors.  

A January 2014 VA examiner noted the Veteran's ocular discomfort symptoms were consistent with dry eye syndrome. Ocular examination at that time was benign (no associated eyelid abnormalities, episcleritis, keratitis, nasolacrimal duct anomalies, etc.). There were no findings related to visual acuity. 

A February 2015 VA examination noted that best-corrected visual acuity is 20/20 and Goldmann perimetry is full in both eyes. Ocular dryness symptoms continued, essentially non-stop, according to the Veteran. 

Based on a review of the evidence, the Board finds the most appropriate diagnostic codes to evaluate the Veteran's diagnosis of dry eye syndrome is DC 6025, disorders of the lacrimal apparatus.  Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) Tears are produced by the lacrimal gland. According to the National Institutes of Health (NIH), a "decrease or lack of lacrimal gland secretion is the leading cause of aqueous tear deficient dry eye syndrome (DES)." National Center for Biotechnology, Effect of Inflammation on Lacrimal Gland Function, https://www.ncbi.nlm.nih.gov/pmc/articles/ PMC1361268 (last visited September 18, 2017).

The Veteran is competent to report pain and other lay-observable symptoms and to report the onset of such symptoms in relation to his duties during active service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Veteran has regularly and continuously complained of redness, dry eyes, burning sensation and feeling of grittiness in both eyes. 

Based on this evidence, the Board finds that the Veteran is entitled to a 20 percent disability rating under DC 6025 for his service-connected bilateral dry eyes syndrome since the effective date of the award of service connection. Here, at a minimum, the Board finds that the evidence gives rise to a reasonable doubt on the question of whether the Veteran suffers from a lacrimal apparatus disorder. See 38 C.F.R. § 4.3. However, no higher rating is assignable at any pertinent point. The 20 percent rating herein assigned is the maximum rating assignable under DC 6025. Moreover, as noted by VA examinations and medical records, the Veteran's bilateral dry eye syndrome is not manifested by any impairment of visual acuity. The Board also finds that no other diagnostic code provides a basis for any higher rating. 


ORDER

An increased 20 percent rating for a bilateral eye disability is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


